DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2021 has been entered.

Response to Arguments
Applicant’s arguments, filed October 28, 2021, with respect to the rejection(s) of the claim(s) under 35 USC 102 have been fully considered and are persuasive as Felstead fails to teach or suggest the powder buffer includes a reservoir with a hole array plate positioned at a bottom of the reservoir, the hole array plate including a plurality of holes sized and arranged to sieve powder onto the roller.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Felstead et al (PGPub 2011/0287185) in view of Doi et al (WO2003031294).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Felstead et al (PGPub 2011/0287185) in view of Doi et al (WO2003031294 with references to the machine English translation provided herewith).
Regarding Claim 1, Felstead teaches a powder distribution system for use in an additive manufacturing apparatus (Abstract), comprising 
a carriage to scan over a build stage (Fig. 1- hopper/wiper device 12, [0027]- hopper/wiper device 12 moves across bed 10 to deposition area 20),
an intermediate powder buffer on the carriage (Fig. 1- delivery hopper 18) to receive powder from a powder delivery system of the additive manufacturing apparatus (Fig. 1- delivery hopper 18 receives material from storage hoppers 14 and 16; [0028]), and
a distributor on the carriage to distribute powder from the intermediate powder buffer over the build stage (Fig. 1- delivery means 26), the distributor including a roller to distribute powder from the intermediate powder buffer over the build stage ([0032]- delivery means 26 is a roller that rotates to dispense material over distribution area 20),
wherein the intermediate powder buffer is arranged to dispense powder directly onto the roller of the distributor (Fig. 1- material in delivery hopper 18 is dispensed directly only delivery means 26).
wherein the powder buffer includes a reservoir (Fig. 1- reservoir in delivery hopper 18)

Felstead does not appear to explicitly teach the reservoir includes a hole array plate positioned at a bottom of the reservoir, the hole array plate including a plurality of holes sized and arranged to sieve powder onto the roller.
Doi teaches an alternative powder distribution device [0003] wherein the powder buffer includes a reservoir (Fig. 4- supply cylinder 57) with a hole array plate positioned at a bottom of the reservoir (Fig. 4- buffer plate 56 disposed beneath supply cylinder 57; Fig. 6- showing the detail of buffer 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Felstead to include a hole array plate in the bottom of the reservoir including a plurality of holes sized and arranged to sieve powder as taught by Doi with reasonable expectation of success to reduce lumps in the powder material and promote even distribution [0085]. 

Regarding Claim 2, Felstead further teaches the carriage is to scan in two opposite directions across the stage to be able to distribute powder over the stage in both directions (Fig. 1- arrows indicating the direction of hopper/wiper device 12 movement), and
the intermediate powder buffer is to provide powder to two opposite sides of the distributor to facilitate distributing the powder in both directions (Fig. 1- delivery hopper 18 provides powder on both sides of delivery means 26).

Regarding Claim 8, Doi further teaches the distributor extends under the reservoir to receive powder passing through the hole array (Fig. 4- storage chamber 54 under buffer plate 56)
Felstead further teaches distributing the powder over the stage ([0032]- delivery means 26 is a roller that rotates to dispense material over distribution area 20)).

Regarding Claim 9, Felstead further teaches the intermediate powder buffer is to provide the powder to the stage (Fig. 1- delivery hopper 18 receives material from storage hoppers 14 and 16 to 

Regarding Claim 11, Felstead further teaches the roller includes ridges and/or grooves parallel to its central axis to facilitate even distribution of the powder from the buffer (Fig. 1a- grooves 25 in shaft 24; [0028]).

Claim 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Felstead et al (PGPub 2011/0287185) in view of Doi et al (WO2003031294 with references to the machine English translation provided herewith) and Tanaka et al (WO2015145811 with references to the machine English translation provided herewith).

Regarding Claim 4, Doi further teaches the powder buffer includes a hole array wherein each set of holes is a different size (Fig. 6- holes 56a-c are different sizes) but does not appear to explicitly teach a structure for varying a size of holes of the hole array plate.

Tanaka teaches an alternative powder distribution device wherein the device includes a shutter to shut holes of at least one array ([0158]- closure plates 85 are arranged to cover a first array (first feed ports 76) and a second array (second feed ports 77) in order to shut the holes of at least one array [0158] thus varying a size of holes of the hole array plate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Felstead and Doi to include a shutter to shut holes of at least one array as taught by Tanaka with reasonable expectation of success to shut the holes 

Regarding Claim 5, Doi further teaches the hole array plate includes different hole arrays having holes of different diameters, wherein within each hole array, the holes have the same diameter (Fig. 6- holes 56a-c are different sizes; the holes within each set of holes are the same size).
Felstead and Doi do not appear to explicitly teach a shutter to shut holes of at least one array.  Tanaka teaches an alternative powder distribution device wherein the device includes a shutter to shut holes of at least one array ([0158]- closure plates 85 are arranged to cover a first array (first feed ports 76) and a second array (second feed ports 77) in order to shut the holes of at least one array [0158].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Felstead and Doi to include a shutter to shut holes of at least one array as taught by Tanaka with reasonable expectation of success to shut the holes of at least one array [0158].

Regarding Claim 6, Tanaka further teaches the powder buffer includes a shake element to shake the plate to facilitate relatively constant powder flow through the holes ([0069]; Fig. 2 and 11- vibrator 34 to facilitate material falling from feed ports 37).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Felstead and Tanaka to include a shake element as taught by Tanaka with reasonable expectation of success to facilitate material falling from feed ports [0069].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Felstead et al (PGPub 2011/0287185) in view of Doi et al (WO2003031294 with references to the machine English translation provided herewith) and Kubo et al (JP2002307562 with references to the machine English translation provided herewith).
Regarding Claim 12, Felstead and Doi do not appear to explicitly teach the distributor a flattening roller to flatten distributed powder.  
Kubo teaches an alternative 3D printing method with a powder distribution device (Abstract) wherein the distributor comprises a flattening roller (Fig. 1- extension roller 24) in order to drop and appropriately spread powder material [0047].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Felstead to include a distributor comprising a flattening roller as taught by Kubo with reasonable expectation of success to drop and appropriately spread powder material [0047].  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Felstead et al (PGPub 2011/0287185) in view of Doi et al (WO2003031294 with references to the machine English translation provided herewith) and Perret et al (DE102005016940 with references to the machine English translation provided herewith).
Regarding Claim 13, Felstead and Doi do not appear to explicitly teach a pre-heater element in at least one of the powder buffer and the distributor.  
Perret teaches an alternative powder-based, 3D printing apparatus comprising a pre-heater element in at least one of the powder buffer and the distributor ([0010]- the material transport system has a heated tray to preheat the material before application as a layer) in order to reduce construction time [0010].   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958.  The examiner can normally be reached on Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.K./Examiner, Art Unit 1748          
1/6/22

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712